DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1, 3-7, 19-20, 37-48 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that, the prior arts, either alone or in combination do not teach or fairly suggest the particulars of equipment and method for use in testing a calibrated leak of pressurized gas of a tire comprising a test plug, comprising an orifice having a fixed calibrated cross-section, wherein on connection of the test plug to the pressurized gas from the tire passes through the orifice calibrated cross-section at predetermined flow rate generating a calibrated leak of a volume of the pressurized gas from the tire for a predetermined time period, a detection device operable to regularly measure and communicate the pressurized gas passing through the test plug orifice calibrated cross-section, and a tool in communication with the detection device to provide an indication whether the detection device is detecting the calibrated leak of the pressurized gas from the tire. Furthermore, the examiner agrees with the applicant’s arguments in the Remarks dated 12/08/2021.
The best prior arts of record: Franks et al. (U.S. Pat. No. 7,882,731) teaches a system for accurately measuring and regulating air pressure in tires by selecting one, two, or more tires in the system to have their individual pressure measured or equalized and set by either connecting it to a compressed air supply or by bleeding out excess air to reduce tire pressure; but does not teach the details of a test plug and a tool in communication with a detection device to provide an indication whether the calibrated leak of the pressurized gas from the tire is detected. Arnold et al. (U.S. Pat. No. 6,393,897) teaches an accelerated leakage testing using helium in testing the leakage or diffusion rate of tires; but does not teach the particular details of the test plug.
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 1, 3-7, 19-20, 37-48, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  In addition, see applicant’s reasoning in amendment/response filed 12/08/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855